DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 0819/2022. In the paper of 0819/2022, Applicant canceled claims 17 and 20, amended claims 16, 20, 23, 30-31, 33-34 and added new claims 35-36. 
Claims 32-34 remain withdrawn from consideration.
This paper contains new rejections that were necessitated by claim amendments.

Status of the claims
Claims 16, 18, 20-31, 35-36 currently under examination.

Response to Arguments
Withdrawn Objection(s), Moot Rejections and Withdrawn Rejection(s)
The objection to claim 16 is withdrawn in view of claim amendments.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot based on the cancellation of claim 19.
The prior rejection of claims 16, 18 and 20-31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph made because of the limitation “disease-inducing C. perfringens sub-species” is withdrawn in view of the amendment of claim 16. The issues raised in paragraphs 13-14 on pages 3-5 of the Non-Final Rejection that was mailed on 05/20/2022 is considered resolved. It is further noted that the new claim amendments necessitate new rejections under 35 U.S.C. 112(b) provided below.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for reasons stated in para 15 on page 5 of the Non-Final Rejection that was mailed on 05/20/2022 is withdrawn in view of the amendment of claim 16, at step (c).
The prior rejection of claims 30 and 31 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as stated in para 17 on pages 6-7 of the Non-Final Rejection that was mailed on 05/20/2022 is withdrawn in view of Applicant’s argument on pg 9 of the Remarks of 08/19/2022, last two paragraphs which was found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 20-31 and -35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 16 newly recites the limitation “netB homologues thereof, comprising at least a 90% sequence identity to said first marker”. This limitation lacks clarity and is thus, indefinite. 

A first issue, is the presence of the phrase “said first marker” in the limitation.

Concerning the first marker, a Markush grouping limitation of claim 16 recites 
“wherein the first marker is a gene specific for a disease-inducing C. perfringens bacterium selected from the group consisting of cpe toxin (cpe), beta-toxin (cpb), epsilon-toxin (etx), netF and netB homologues thereof”.

Because of the Markush listing stated above, it is unclear whether the claimed “netB homologues thereof”, directs netB homolog sequences that have at least 90% identity to cpe toxin (cpe); and netB homolog sequences that have at least 90% identity to beta-toxin (cpb); and netB homolog sequences that have at least 90% identity to epsilon-toxin (etx), etc. 

This claimed scope for “NetB homologues thereof” is confusing; as it will also encompass wildtype cpe toxin (cpe), wildtype beta-toxin (cpb), wildtype epsilon-toxin (etx), wildtype netF genes etc.

 As an alternative, it could be that claim 16 contains a typographical error and does not intend “netB homologues thereof” that are homologs of cpe toxin (cpe), beta-toxin (cpb), epsilon-toxin (etx), netF.
Instead the limitation may have intended to encompass, 
cpe homologues that are at least 90% identical to wildtype cpe toxin, 
cpb homologues that are 90% identical to wildtype beta-toxin (cpb), 
etx homologues that are 90% identical to wildtype epsilon-toxin (etx), 
netF homologues that are 90% identical to wildtype netF etc.

Claims 18 and 20-31 and 35-36 are further rejected as they depend from claim 16.

Claim 16 newly recites the limitation “and fragments thereof truncated by not more than 100 nucleotides”. 
This limitation lacks clarity since it is not known what fragments are encompassed by the limitation. In one instance, the limitation appears to be directed to fragments of the NetB homologues.
On the other hand, the limitation may have intended fragments of cpe toxin (cpe), or beta-toxin (cpb), or epsilon-toxin (etx), or netF, said fragments are sized under 100 bp.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 18, 20-31 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-32 of copending Application No.17/252,254 (reference application) in view of Miller et al. (2010, Avian diseases, 54(1), pp.33-40). 

The instant claim 16 recites:
“method for detecting and then treating C. perfringens induced diseases in animals, comprising:
a) collecting sample material of a specific animal or of a specific group of animals at consecutive points in time;
b) determining the amount of a first marker and a second marker contained in the sample material; and
c) determining the ratio of the first marker to the second marker contained in the sample material;
wherein the first marker is a gene specific for a disease-inducing C. perfringens bacterium selected from the group consisting of: cpe toxin (cpe); beta-toxin (cpb); epsilon-toxin (etx); netF; and netB homologues thereof, comprising at least a 90% sequence identity to said first marker; and fragments thereof truncated by not more than 100 nucleotides;
and the second marker comprises a polynucleotide being specific for the species C. perfringens; and wherein an increase in the ratio of the first marker to the second marker in the analyzed sample material over time is an indication of the targeted disease C. perfringens induced disease;
d) administering a therapeutic agent or a health-promoting substance to animals identified in steps c) as having C. perfringens induced disease, 
wherein said therapeutic agent or health-promoting substance is selected from the group consisting of: an antibiotic agent; a probiotic agent; a prebiotic agent; an organic/fatty acid, a bacteriophage; and a bacteriolytic enzyme.”

Claim 13 of copending Application No.17/252,254 recites:
“an in vitro method for early detection of a necrotic enteritis outbreak in an avian population, 
the method comprising: 
(a) collecting fecal sample material deriving from the avian population at consecutive points in time; and
(b) determining the ratio of the amounts of the marker genes netB to cpa, contained in the sample material obtained in step a); 
wherein a reversion of the ratio of the amounts of netB to cpa over time is an early indication of a necrotic enteritis outbreak.”.

Claims 22-23 of copending Application No.17/252, 254 each recite:
22. (New) An in vitro method for controlling the necrotic enteritis status in an avian population, 
the method comprising monitoring the ratio of the amounts of the marker genes netB to cpa contained in fecal samples collected at consecutive points in time, 
wherein:
a) a reversion of the ratio of the amounts of netB to cpa over time indicates the necessity of a nutritional or therapeutic intervention, and
b) a re-reversion of the ratio of the amounts of nefB to cpa over time after administering nutritional or therapeutic agents indicates the effectivity of the nutritional or therapeutic intervention.

23. (New) The method of claim 22, wherein the nutritional or therapeutic intervention involves administering substances selected from the group consisting of probiotic agents, prebiotic agents, botanicals, organic/fatty acids, bacteriophages and bacteriolytic enzymes or any combinations thereof.


Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to methods for detecting C. perfringens induced disease in animals (e.g. necrotic enteritis) and both methods comprise determining a ratio of a first marker specific for a disease inducing C. perfringens bacterium (e.g. netB) and a second marker specific for C. perfringens species (e.g. cpa) over time.

Miller et al. (2010) teach it a matter of routine practice before the effective filing date of the instant application to administer a bacteriophage for treatment and control of of C. perfringens induced disease in animals (abstract).

It would have been obvious to an ordinary skilled artisan before the effective filing date of the instant invention to modify the methods of U.S. Patent Application No. 17/252, 254 by administering a bacteriophage treatment of C. perfringens induced disease to bird after status of the C. perfringens induced disease (e.g. necrotic enteritis) is established from the changes in observed ratio of netB/cpa in animal sample over time.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Closest prior art
The closest prior art reference(s) is/are:
Nagpal et al. (2015, BMC microbiology, 15(1), pp.1-12) 
Nagpal et al. (2015) teach a method for detecting C. perfringens induced diseases in animals,
said method comprising: 
determining from a human stool sample, the amount of C. perfringens enterotoxin, cpe responsible for food-poisoning outbreaks and diarrheal cases (the instant first marker) and C. perfringens α-toxin phospholipase c (plc), which is chromosomally located (the instant first marker) (see abstract and pg 2, left col., 1st para and pg 2, right col, 2nd para).

Nagpal et al. do not teach determining a ratio of the first marker and the second marker, wherein an increase in the ratio of the first marker to the second marker in the analyzed sample material over time is an indication of the targeted disease, as recited in claim 16.
Nagpal et al. do not teach administering a therapeutic agent or a health promoting substance as recited in step (d) of claim 16.

Conclusion
No claims are currently allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2022